DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “an ultrasonic fingerprint sensor disposed inside the housing and overlapping one area of the touchscreen display, when viewed from above the one surface of the housing, and comprising a temperature measuring sensor; at least one processor operatively coupled with the touchscreen display and the ultrasonic fingerprint sensor; and at least one memory operatively coupled with the at least one processor, and configured to store a first reference fingerprint image relating to authentication using the ultrasonic fingerprint sensor, wherein the at least one memory is configured to store instructions that, when executed, cause the at least one processor to control the electronic device to: measure a temperature change using the temperature measuring sensor; determine a presence of a foreign substance on the one area of using the touchscreen display; and determine whether to obtain a second reference fingerprint image corresponding to a current temperature using a pattern image obtained by the ultrasonic fingerprint sensor based on the temperature change, based at least in part on determining the presence of a foreign substance on the one area”, as recited.
Closest prior art Lee USPN 2019/0391432 discloses an electronic device including a window defining an appearance of a front surface of the electronic device; a display module disposed below the window; a touch sensor disposed between the window and the display module; a fingerprint sensor disposed below the display module; and a controller configured to in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor; in response to the touch sensor receiving a double touch input while the display module is in the deactivated state, display a full screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor; control the fingerprint sensor to detect fingerprint information through the graphic image at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information.
Further closest prior art Dickinson USPN 2016/0246396 discloses an object detection system for capturing one or more sensor images of an object is provided that includes a touch system including a touch-sensitive screen and a display of a device. The object detection system also includes a sensor system including a sensor array and a processing component. The sensor array is coupled to the touch-sensitive screen, and the processing component is configured to capture one or more images of an object when the object is detected by the touch-sensitive screen. At least a portion of the sensor array overlaps with at least a portion of the touch-sensitive screen.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


April 10, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662